
QuickLinks -- Click here to rapidly navigate through this document



EXECUTION COPY


INVESTOR RIGHTS AGREEMENT


    This INVESTOR RIGHTS AGREEMENT (this "Agreement") is made as of June 28,
2001, by and between Commerce One, Inc., a Delaware corporation (the "Company"),
New Commerce One Holding, Inc., a Delaware corporation ("New Commerce One
Holding") and SAP Aktiengesellschaft, a stock corporation organized under the
laws of the Federal Republic of Germany ("SAP AG").

    WHEREAS, subject to the terms and conditions of the Share Purchase Agreement
by and between the Company and SAP AG, dated June 14, 2000 (the "Prior Share
Purchase Agreement), the Company sold shares of its common stock to SAP AG;

    WHEREAS, in connection with the Prior Share Purchase Agreement, the Company
and SAP AG entered into, and are a party to, that certain Registration Rights
Agreement, dated June 14, 2000 (the "Prior Registration Rights Agreement");

    WHEREAS, subject to the terms and conditions of the Share Purchase
Agreement, of even date herewith, by and between the Company and SAP AG (the
"Share Purchase Agreement"), the Company has agreed to sell additional shares of
its common stock to SAP AG (together with the shares of common stock of the
Company sold pursuant to the Prior Share Purchase Agreement, the "Shares");

    WHEREAS, New Commerce One Holding will assume all of the rights and
obligations of Commerce One hereunder upon the consummation of the
reorganization of Commerce One into a holding company structure with New
Commerce One Holding as the publicly-traded holding company; and

    WHEREAS, subject to the terms and conditions set forth herein, in connection
with the sale of the Shares, SAP AG and the Company have agreed to amend and
restate in its entirety the Prior Registration Rights Agreement and to grant
certain registration rights to SAP AG with respect to the Shares effective upon
the Closing (as defined in the Share Purchase Agreement).

    NOW, THEREFORE, in consideration of the promises, mutual covenants and
conditions herein contained, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree, effective upon the Closing, (i) the Prior Registration Rights Agreement
is hereby amended and restated in its entirety as set forth herein; and (ii) as
follows:

    1.  Definitions.  For purposes of this Agreement, the following terms shall
have the following respective meanings:

    "1933 Act" means the Securities Act of 1933, as amended.

    "1934 Act" means the Securities Exchange Act of 1934, as amended.

    "Additional Shares" means common stock issued or sold by the Company,
provided, that "Additional Shares" shall not include common stock issued
directly or upon the conversion of securities convertible into or exercisable or
exchangeable for common stock (i) in connection with a transaction covered by
Rule 145 under the 1933 Act or any other merger, acquisition or asset purchase,
or the resale of securities issued in any such transaction, (ii) in a
transaction that is registered under the 1933 Act, (iii) upon the conversion or
exchange of any debt securities, (iv) upon the conversion or exercise of any
warrants or other rights outstanding as of the Closing (v) as a dividend or
other distribution, (vi) issued to employees, consultants or other service
providers to the Company, or (vii) in connection with the rights issued under
the Company's Stockholder Rights Plan.

    "Automaker Holders" means General Motors Corporation, Ford Motor Company or
any assignee or transferee of either that possesses registration rights pursuant
to the Automaker Registration Rights Agreement.

1

--------------------------------------------------------------------------------

    "Automaker Registration Rights Agreement" means the Registration Rights
Agreement, dated December 8, 2000, by and among the Company, General Motors
Corporation, Ford Motor Company and certain other parties.

    "Beneficially Own" shall have the meaning set forth in the Standstill
Agreement.

    "Closing" shall have the meaning set forth in the Share Purchase Agreement.

    "Current Market Value" means the simple average of (i) the simple average of
the closing price per share of common stock of the Company on the Nasdaq Stock
Market (or such other market or exchange on which such common stock is listed or
quoted) for the twenty (20) days preceding the delivery of the Proposal Notice
or Sale Notice (as defined in Section 11.1 below) and (ii) the weighted average
of the closing price per share of common stock of the Company on the Nasdaq
Stock Market (or such other market or exchange on which such common stock is
listed or quoted) for the twenty (20) days preceding the delivery of the
Proposal Notice or Sale Notice, such weighed average to be calculated based on
the daily trading volume of the common stock as reported on the Nasdaq Stock
Market (or such other market or exchange on which such common stock is listed or
quoted) during such period.

    "Eligible Period" means the period (a) commencing on the second anniversary
of the date of this Agreement and (b) terminating on the sixth anniversary of
the date of this Agreement; provided, however, that with respect to Registrable
Shares purchased pursuant to the Prior Share Purchase Agreement only, the
Eligible Period shall commence on June 14, 2002.

    "Existing Registration Rights Agreement" means the Sixth Amended and
Restated Registration Rights Agreement, dated December 8, 2000, by and among the
Company and certain of its stockholders.

    "Holders" shall have the meaning ascribed to it in the Existing Registration
Rights Agreement.

    "Register," "registered," and "registration" refers to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the 1933 Act, and the declaration or ordering of effectiveness
of such registration statement or document.

    "Registrable Shares" means (i) the shares of common stock of the Company
held by SAP AG as of the date hereof, (ii) the shares of common stock of the
Company issuable to SAP AG in accordance with the terms and conditions of the
Share Purchase Agreement, (iii) any shares of common stock of the Company
purchased by SAP AG from the Company after the Closing (including pursuant to
Section 11 hereof), and (iv) any securities of the Company issued as a dividend
on or other distribution with respect to, or in exchange for or replacement of,
the common stock described in subparagraphs (i), (ii) and (iii).

    "Registration Statement" means any registration statement described in
Sections 2.1 or 2.2 of this Agreement.

    "Rule 144" means Rule 144 promulgated under the 1933 Act.

    "SEC" means the Securities and Exchange Commission.

    "Standstill Agreement" shall mean that Amended and Restated Standstill and
Stock Restriction Agreement, of even date herewith, by and between the Company
and SAP AG.

    "Standstill Period" shall have the meaning ascribed to it in the Standstill
Agreement.

    "Stockholder" shall mean SAP AG or any assignee or transferee to which SAP
AG's rights and obligations under this Agreement have been assigned pursuant to
Section 14.5

2

--------------------------------------------------------------------------------

    2.  Registration Rights.  

          2.1  Demand Registration.  

                (a) If at any time during the Eligible Period the Stockholder
requests in writing (the "Stockholder Demand") that the Company file a
registration statement on Form S-3 (or any successor form to Form S-3, or, if
Form S-3 is not then available, on Form S-1 or any other available form) for a
public offering of shares of the Registrable Shares, the anticipated aggregate
offering price of which, net of standard underwriting fees and discounts, is at
least five million dollars ($5,000,000), the Company shall, subject to
Section 4.1 hereof, file such Registration Statement with the SEC within
forty-five (45) days after its receipt of such request. The Company shall use
commercially reasonable efforts to cause such Registration Statement to be
declared effective as soon thereafter as practicable and keep such registration
statement effective until the Stockholder notifies the Company in writing that
the Company is no longer required to keep such Registration Statement effective.
In no event, however, shall the Company be required to (i) effect more than four
(4) registrations pursuant to this section or (ii) keep one or more registration
statements filed pursuant to this section effective for more than an aggregate
of one hundred twenty (120) days. In the event the registration is proposed to
be part of a firm commitment underwritten public offering, the substantive
provisions of Section 2.3 hereof shall be applicable to each such registration
initiated under this Section 2.1 and the piggyback registration rights of
Holders and Automaker Holders (to the extent provided for in the Existing
Registration Rights Agreement and the Automaker Registration Rights Agreement)
shall be applicable, subject to Section 2.3 below, to a registration effected
pursuant to this Section 2.1.

                (b) Notwithstanding the foregoing, the Company shall not be
obligated to take any action pursuant to subparagraph (a):

                      (i) if the Company, within ten (10) days of the receipt of
the Stockholder Demand, gives notice of its bona fide intention to effect the
filing of a registration statement with the SEC within forty-five (45) days of
receipt of such demand (other than a registration relating primarily to the sale
of securities to participants in a Company stock plan of employee benefit plan,
a transaction covered by Rule 145 under the 1933 Act or the resale of securities
issued in such a transaction, a registration in which the only stock being
registered is Common Stock issuable upon conversion or exchange of debt
securities which are also being registered, any registration on any form which
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Shares, or a registration initiated under Section 2.1 or 2.2 of Automaker
Registration Rights Agreement) provided, however, that if such registration
statement is not filed by the Company within 45 days of receipt of such
Stockholder Demand and declared effective by the Commission with 120 days after
the Company's receipt of such Stockholder Demand, the Company shall be obligated
to cause such Registrable Shares of the Stockholder to be registered in
accordance with the provisions of this Section 2.1 provided that the Company is
actively employing in good faith all reasonable efforts to cause such
registration statement to become effective;

                      (ii) during the period starting with the Company's date of
filing of, and ending on the date ninety (90) days immediately following, the
effective date of any registration statement pertaining to securities of the
Company, which registration was either filed as a result of the exercise by
Stockholder of its rights pursuant to Section 2.1 hereof or was subject to
Section 2.2 hereof.

          2.2  Piggyback Registration.  

                (a) If at any time during the Eligible Period, the Company
proposes to register (for its own account, on behalf of its existing
stockholders, or a combination of the foregoing) any of its common stock under
the 1933 Act in connection with a public offering of such common stock solely
for cash (other than a registration relating primarily to the sale of securities
to participants in a Company stock plan of employee benefit plan, a transaction
covered by Rule 145 under the 1933 Act or the

3

--------------------------------------------------------------------------------

resale of securities issued in such a transaction, a registration in which the
only stock being registered is Common Stock issuable upon conversion or exchange
of debt securities which are also being registered, any registration on any form
which does not include substantially the same information as would be required
to be included in a registration statement covering the sale of the Registrable
Shares or a registration initiated under Section 2.1 or 2.2 of the Automaker
Registration Rights Agreement) the Company shall, at such time, give the
Stockholder notice of such registration. Upon the written request of the
Stockholder, given within ten (10) days after notice has been given by the
Company in accordance with Section 14.1 hereof, the Company shall, subject to
Section 2.3 hereof, cause to be registered under the 1933 Act all of the
Registrable Shares that the Stockholder has requested to be registered.

                (b) In the event that any registration is initiated pursuant to
Sections 2.1 or 2.2 of the Automaker Registration Rights Agreement, the Company
shall, upon written notice from the Stockholder of its desire to "piggyback" on
such registration statement, use reasonable efforts to seek written consent from
the Automaker Holders to permit such "piggyback" on the registration statement
by the Stockholder in accordance with the terms of this Agreement (it being
understand that the Company shall not be required to make any payment to the
Automakers or incur additional obligations with respect to the Automakers to
obtain such consent).

          2.3  Underwriting Requirements.  

                (a) In connection with any underwritten public offering, the
Company shall not be required to include any of the Stockholder Registrable
Shares in such underwriting unless the Stockholder accepts the terms of the
underwriting as agreed upon between the Company and the underwriters for the
offering (which underwriters shall be selected by the Company).

                (b) If the total amount of securities, including Registrable
Shares, requested to be included in an underwritten public offering exceeds the
amount of securities that the underwriters determine in their sole discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Shares, which the underwriters determine in their sole discretion
will not jeopardize the success of the offering. In such event, the Company may
reduce the number of or exclude Registrable Shares proposed to be offered by
Stockholder prior to reducing the number of or excluding the shares proposed to
be offered by (i) the Company (except with respect to a registration pursuant to
Section 2.1 hereof), (ii) the holders of registration rights under the Existing
Registration Rights Agreement (the "Existing Holders") to the extent required by
the Existing Registration Rights Agreement and (iii) the holders of registration
rights under the Automaker Registration Rights Agreement to the extent required
by Automaker Registration Rights Agreements, provided, however, that if the
Stockholder is not permitted to include at least seventy-five percent (75%) of
the number of Registrable Shares proposed by the Stockholders to be included in
a registration pursuant to Section 2.1 as a result of the foregoing sentence,
such registration shall be deemed not to be a registration by the Stockholder
pursuant to Section 2.1.

                (c) Notwithstanding Section 2.3(b) hereof, following the
Closing, the Company will use commercially reasonable efforts to obtain the
consent of the Existing Holders such that (A) in the event of registration
pursuant to Section 2.1 hereof, the Company shall reduce the number of or
exclude the shares proposed to be offered by the Existing Holders prior to
reducing the number of or excluding the Registrable Shares proposed to be
offered by Stockholder, and (B) in the event of registration pursuant to
Section 2.2 hereof, the Company shall reduce the number of or exclude the shares
proposed to be offered by the Existing Holders (and, if the consent described in
Section 2.3(d) hereof is obtained with respect to such offering, the Automaker
Holders) on a pro rata basis with the number of Registrable Shares proposed to
be offered by Stockholder (calculated on the basis of the number of shares of
common stock proposed to be offered), it being understood that, in each case,
the

4

--------------------------------------------------------------------------------

Company shall not be required to make any payment to the Existing Holders or
incur additional obligations with respect to the Existing Holders to obtain such
consent.

                (d) Notwithstanding Section 2.3(b) hereof, upon a registration
pursuant to Section 2.1 or Section 2.2 hereof, the Company will use reasonable
efforts to obtain the consent of the Automaker Holders with respect to such
registration such that (A) in the event of a registration pursuant to
Section 2.1 hereof, the Company shall reduce the number or exclude the shares
proposed to be offered by the Automaker Holders prior to reducing the number of
or excluding the Registrable Shares proposed to be offered by Stockholder, and
(B) in the event of a registration pursuant to Section 2.2 hereof, the Company
shall reduce the number of or exclude the shares proposed to be offered by the
Automaker Holders (and, if the consent described in Section 2.3(c) hereof is
obtained, the Existing Holders) and on a pro rata basis with the number of
Registrable Shares proposed to be offered by Stockholder (calculated on the
basis of the number of shares of common stock proposed to be offered), it being
understood that, in each case, the Company shall not be required to make any
payment to the Automaker Holders or incur additional obligations with respect to
the Automaker Holders to obtain such consent.

    3.  Further Obligations of the Company after Registration.  

          3.1  Blue Sky Compliance.  The Company shall, as soon as reasonably
possible after the effectiveness of a Registration Statement, use its best
efforts to register and qualify the Registrable Shares covered by the
Registration Statement under such other securities or "blue sky" laws of such
jurisdictions as shall be reasonably requested by the Stockholder, provided that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions unless the Company is already
subject to service in such jurisdiction and except as may be required by the
1933 Act.

          3.2  Furnishing of Prospectus.  With respect to a Registration
Statement filed pursuant to Sections 2.1 hereof or 2.2 hereof, the Company shall
furnish to the Stockholder copies of any preliminary prospectus and, as soon as
reasonably possible after the effectiveness of the Registration Statement,
furnish to the Stockholder such numbers of copies of a final prospectus in
conformity with the requirements of the 1933 Act, and such other documents as
the Stockholder may reasonably request, in order to facilitate the resale or
other disposition of Registrable Shares owned by it.

          3.3  Amendments.  With respect to a Registration Statement filed
pursuant to Section 2.1 hereof or 2.2 hereof of this Agreement, and, subject to
Section 4.1 hereof of this Agreement, the Company shall prepare and file with
the SEC such amendments to the Registration Statement and amendments or
supplements to the prospectus contained therein as may be necessary to keep such
Registration Statement effective and such Registration Statement and prospectus
accurate and complete for the entire period for which the Registration Statement
remains effective.

          3.4  Notices.  The Company shall:

                (a) Notify the Stockholder, promptly after it shall receive
notice thereof, of the date and time when any Registration Statement and each
post-effective amendment thereto has become effective;

                (b) Notify the Stockholder promptly of any request by the SEC
for the amending or supplementing of any Registration Statement or prospectus or
for additional information;

                (c) Notify the Stockholder, at any time when a prospectus
relating to the Registrable Shares is required to be delivered under the
Securities Act, of any event which would cause any such prospectus or any other
prospectus as then in effect to include an untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and, subject to

5

--------------------------------------------------------------------------------

Section 4.1 hereof, promptly prepare and file with the SEC, and promptly notify
the Stockholder of the filing of, such amendments or supplements to any
Registration Statement or prospectus as may be necessary to correct any such
statements or omissions;

                (d) Notify the Stockholder, promptly after it shall receive
notice of the issuance of any stop order by the SEC suspending the effectiveness
of any Registration Statement or the initiation or threatening of any proceeding
for that purpose and, subject to Section 4.1 hereof, promptly use commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such stop order should be issued.

    4.  Conditions and Limitations on Registration Rights.  The registration
rights granted by this Agreement are subject to the following additional
conditions and limitations:

          4.1  Delays and Suspension.  The Company may delay the filing of, or
suspend or delay the effectiveness of a Registration Statement for up to thirty
(30) days, if the Company shall furnish to the Stockholder a certificate signed
by the Chief Executive Officer of the Company stating that in the good faith
judgment of the Board of Directors it would be seriously detrimental to the
Company or its stockholders for such a registration statement to be filed or
declared effective or for an effective registration statement not to be
suspended. In such event, the Company's obligation under this Agreement to
file a registration statement, seek effectiveness of a registration statement or
keep such registration statement effective shall be deferred for a period not to
exceed sixty (60) days from the receipt of the request to file such registration
by the Stockholder, provided that the Company may not exercise this right of
deferral for an aggregate of in excess of seventy-five (75) days in any one year
period. If the Company suspends the effectiveness of a Registration Statement,
the Company will promptly deliver notice to the Stockholder of such suspension
and will again deliver notice to the Stockholder when such suspension is no
longer necessary. The duration for which the Company is required to keep a
Registration Statement effective shall be extended by an additional number of
days equal to the length of any suspension period.

          4.2  Amended or Supplemented Prospectus.  The Stockholder agrees that,
upon receipt of any notice from the Company described in Section 4.1 hereof that
suspends an effective registration statement, the Stockholder shall forthwith
discontinue disposition of Registrable Shares until such Stockholder's receipt
of copies of a supplemented or amended prospectus from the Company, or until it
is advised in writing by the Company that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings which
are incorporated by reference in the prospectus. If so directed by the Company,
the Stockholder will deliver to the Company all copies of the prospectus
covering such Registrable Shares current at the time of receipt of such notice
of suspension.

    5.  Indemnification.  

          5.1 The Company will indemnify the Stockholder, each of its officers,
directors and partners, legal counsel, agents and each person controlling the
Stockholder within the meaning of Section 15 of the 1933 Act, with respect to
which registration, qualification or compliance has been effected pursuant to
this Agreement, and each underwriter, if any, and each person who controls any
underwriter within the meaning of Section 15 of the 1933 Act, against all
expenses, claims, losses, damages and liabilities (or actions in respect
thereof), including any of the foregoing incurred in settlement of any
litigation, (commenced or threatened), arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, or other document, or any amendment or
supplement thereto, incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or any violation by the Company of the 1933 Act, the 1934 Act, and
any state securities laws or any rule, regulation or qualification promulgated
thereunder, and the Company

6

--------------------------------------------------------------------------------

will reimburse the Stockholder, each of its officers, directors, and partners,
legal counsel, agents and each person controlling the Stockholder, each such
underwriter and each person who controls any such underwriter, for any legal and
any other expenses reasonably incurred, in connection with investigating,
preparing or defending any such claim, loss, damage, liability or action,
provided, however, that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission or alleged untrue statement or
omission, made in reliance upon and in conformity with written information
furnished to the Company by the Stockholder, controlling person or underwriter
expressly for use therein.

          The foregoing indemnity is subject to the condition that, insofar as
it relates to any such untrue statement, alleged untrue statement, omission or
alleged omission made in a preliminary prospectus on file with the SEC at the
time the registration statement becomes effective or the amended prospectus
filed with the SEC pursuant to Rule 424(b), as amended from time to time (the
"Final Prospectus"), such indemnity shall not inure to the benefit of: (a) the
Stockholder (i) if a copy of the Final Prospectus was not furnished by the
Stockholder to the person asserting the loss, liability, claim or damage at or
prior to the time such action as required by the 1933 Act and such Final
Prospectus would have cured the defect giving rise to the loss, liability, claim
or damage or (ii) to the extent that such untrue statement, alleged untrue
statement, omission or alleged omission is made in reliance upon and in
conformity with written information furnished to the Company by the Stockholder
expressly for use therein, or (b) any underwriter (i) if a copy of the Final
Prospectus was not furnished to the person asserting the loss, liability, claim
or damage at or prior to the time such action as required by the 1933 Act and
the Final Prospectus would have cured the defect giving rise to the loss,
liability, claim or damage or (ii) to the extent that such untrue statement,
alleged untrue statement, omission or alleged omission is made in reliance on
and in conformity with written information furnished to the Company by the
underwriter for use therein.

          5.2 The Stockholder will, if Registrable Shares held by the
Stockholder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify the Company, each of
its directors and officers, each underwriter, if any, of the Company's
securities covered by such a registration statement, each person who controls
the Company or such underwriter within the meaning of Section 15 of the 1933
Act, against all expenses, claims, losses, damages and liabilities (or actions
in respect thereof), including any of the foregoing incurred in settlement of
any litigation (commenced or threatened), arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any such
registration statement, prospectus, offering circular or other document, or any
amendment or supplement thereto, incident to such registration, qualification or
compliance, or any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and, severally, and not jointly, will reimburse the Company, such directors,
officers, persons, underwriters or control persons for any legal and any other
expenses reasonably incurred, in connection with investigating or defending any
such claim, loss, damage, liability or action, in each case to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by the Stockholder
expressly for use therein. Notwithstanding the foregoing, the liability of the
Stockholder under this Section 5 shall be limited to an amount equal to the net
proceeds received by the Stockholder from the sale of shares in such
registration.

          5.3 Each party entitled to indemnification under this Section 5 (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation

7

--------------------------------------------------------------------------------

resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or litigation, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld), and the
Indemnified Party may participate in such defense at such party's expense, and
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Agreement, unless the failure to give such notice is materially
prejudicial to an Indemnifying Party's ability to defend such action, and
provided further that an Indemnified Party shall have the right to retain its
own counsel, with the fees and expenses of such counsel to be paid by the
Indemnifying Party, if representation of such Indemnified Party by the counsel
retained by the Indemnifying Party would be inappropriate due to actual or
potential differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding. No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

          5.4 If the indemnification provided for in this Section 5 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any losses, claims, damages or liabilities referred to herein, the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the Indemnifying Party or by the
Indemnified Party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by the Stockholder hereunder
exceed the net proceeds from the offering received by the Stockholder.

          5.5 The obligations of the Company and the Stockholder under this
Section 5 shall survive completion of any offering of Registrable Securities in
a registration statement and the termination of this Agreement.

    6.  Information from Stockholder.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Agreement with
respect to the Registrable Shares of the Stockholder that the Stockholder shall
furnish to the Company such information regarding itself, the Registrable Shares
held by it, and the intended method of disposition of such securities, as shall
be required to effect the registration of the Registrable Shares.

    7.  Expenses of Registration.  The Company shall pay all registration,
filing and qualification fees (including SEC filing fees and the listing fees of
the Nasdaq Stock Market or any stock exchange on which the Company securities
are traded) attributable to the Registrable Shares registered under this
Agreement, and any legal, accounting or other professional fees or expenses
incurred by the Company; provided, however, with respect to any registration
requested by the Stockholder pursuant to Section 2.1 hereof, the Stockholder
shall pay one-half of the SEC filing fee for the registration of the Registrable
Securities. The Stockholder shall pay all underwriting discounts, selling
commissions and stock transfer taxes, if any, attributable to the sale of such
securities registered by the Stockholder and any legal, accounting or other
professional fees incurred by the Stockholder.

    8.  Reports Under the Securities Exchange Act.  The Company agrees to file
with the SEC in a timely manner all reports and other documents and information
required of the Company under the

8

--------------------------------------------------------------------------------

1934 Act, and take such other actions as may be necessary to assure the
availability of Form S-3 for use in connection with the registration rights
provided in this Agreement and Rule 144 for use in connection with resales of
the Registrable Shares.

    9.  Rule 144.  In the event that all of the Stockholder's Registrable Shares
may, under Rule 144, be resold or otherwise disposed of in a ninety (90) day
period without registration under the 1933 Act, the registration rights granted
under this Agreement to such Stockholder and the obligations of the Company
hereunder (other than its obligations under Sections 5 and 8 and this Section 9)
to such Stockholder, shall automatically terminate in their entirety and be of
no further force and effect whatsoever without any further action on the part of
the Company or the Stockholder.

    10.  Market Stand-Off.  So long as the Stockholder Beneficially Owns at
least five percent (5%) of the Company's outstanding common stock, the
Stockholder agrees that, upon the request of the underwriters managing any
underwritten public offering of the Company's securities in connection with an
effective registration statement under the 1933 Act, it will not offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of (other than to donees who agree to be similarly
bound), directly or indirectly, the Registrable Shares other than those included
in the registration, without the prior written consent of such underwriters, for
such period of time, not to exceed ninety (90) days (or such lesser period as
executive officers or directors of the Company are so restricted with respect to
the transfer of shares of common stock of the Company held by them) after the
effective date of the registration statement relating thereto. The Stockholder
agrees that, if requested by the underwriters for such an offering, it will
enter into a lock-up agreement directly with the underwriters on substantially
the same terms and conditions as described above. The Stockholder agrees that
the Company may instruct its transfer agent to place stop-transfer notations in
its records to enforce the provisions of this Section 10.

    11.  Pro Rata Right.  Subject to the terms and conditions specified in this
Section 11, the Company hereby grants to SAP AG a pro rata right to participate
with respect to future sales by the Company of Additional Shares (the "Pro Rata
Right"). Beginning on the Closing and until the earlier of (i) the third
anniversary of the Closing and (ii) the end of the Standstill Period, each time
the Company proposes to offer any Additional Shares, the Company shall offer to
SAP AG the opportunity to purchase a number of shares equal to SAP AG's pro rata
portion of such Additional Shares in accordance with the following provisions:

          11.1  Notice.  The Company shall deliver to SAP AG a notice (a
"Notice") not later than thirty calendar (30) days following the sale of
Additional Shares. In lieu of a Notice provided following the sale of the
Additional Shares (such Notice, a "Sale Notice"), the Company may, in its sole
discretion, elect to provide a Notice to SAP AG in advance of a proposed sale of
Additional Shares in lieu of a Sale Notice (such Notice, a "Proposal Notice").

          11.2  Contents of Notice.  

                (a)  Contents of Sale Notice.  If the Company delivers a Sale
Notice, such Notice shall state (i) that the Company has completed the sale of
Additional Shares, (ii) the number of such Additional Shares sold, (iii) the
number of Pro Rata Shares pursuant to which SAP is entitled to purchase pursuant
to Section 11.7 hereof and (iv) the Price and, if applicable, the Additional
Terms, (each as determined in accordance with Section 11.4 hereof) for the
purchase of such shares.

                (b)  Contents of Proposal Notice.  If the Company elects to
deliver a Proposal Notice in lieu of a Sale Notice, such Notice shall state
(i) that the Company proposes to sell Additional Shares, (ii) the number of such
Additional Shares to be sold, (iii) the number of Proposed Pro Rata Shares
pursuant to which SAP is entitled to purchase pursuant to Section 11.7 hereof
and (iv) the Price

9

--------------------------------------------------------------------------------

and, if applicable, the Additional Terms, (each as determined in accordance with
Section 11.4 hereof) for the purchase of such shares.

          11.3  Election.  Within 10 business days after receipt of a Sale
Notice or the Proposal Notice, as the case may be, SAP AG may elect to purchase,
all, but not less than all, of the Pro Rata Shares (in the case of a Sale
Notice) or the Proposed Pro Rata Shares (in the case of a Proposal Notice) on
the Price and other applicable Additional Terms set forth in the Sale Notice or
Proposal Notice, as the case may be, by delivering notice to the Company (the
"Election Notice").

          11.4  Price.  The price (the "Price") and additional terms, if any,
(the "Additional Terms") for the sale of the Pro Rata Shares or the Pro Rata
Additional Shares, as applicable, shall be calculated as follows.

                (a)  Prior to First Anniversary of Closing.  In the event that
the Additional Shares are sold prior to the first anniversary of the Closing or
a Proposal Notice is delivered prior the first anniversary of the Closing, at
the option of SAP AG, the consideration payable for the Pro Rata Shares, which
consideration shall be specified in the election notice, shall be either (i) the
Price and Additional Terms for the Pro Rata Shares or Proposed Pro Rata Shares
shall be equal to the price and additional terms, if any, pursuant to which the
Additional Shares are sold (in the event of a Sale Notice), or proposed to be
sold (in the event of a Proposal Notice) or (ii) the Price shall be the Current
Market Value and there shall be no Additional Terms (except as set forth in
Section 11.5 hereof).

                (b)  On or after First Anniversary of Closing.  In the event
that the Additional Shares are sold on or after the first anniversary of the
Closing or a Proposal Notice is delivered on or after the first anniversary of
the Closing, the Price shall be the Current Market Value and there shall be no
Additional Terms (except as set forth in Section 11.5 hereof).

          11.5  Closing.  In the case of a Sale Notice, if SAP AG elects to
purchase the Pro Rata Shares, the sale of the Pro Rata Shares shall occur no
later than thirty (30) days following the Election Notice (subject to extension
by thirty (30) days solely to comply with regulatory requirements). In the case
of Proposal Notice, if SAP AG elects to purchase the Proposed Pro Rata Shares,
the sale of the Pro Rata Shares shall occur contemporaneously with, and
conditioned upon, the sale of the Additional Shares described in the Proposal
Notice. SAP AG's purchase of the Pro Rata Shares or the Proposed Pro Rata
Shares, as the case may be, shall be conditioned upon the execution by SAP AG
and the Company of customary documentation, including without limitation, a
stock purchase agreement containing representations and warranties substantially
similar to those contained in the Share Purchase Agreement.

          11.6  Sales After Notice.  

                (a)  Sale Notice.  In the event the Company has delivered a Sale
Notice, and SAP does not timely elect to purchase the Pro Rata Shares or
Proposed Pro Rata Shares in accordance with Section 11.3, SAP AG shall be deemed
to have made an irrevocable election on the to not purchase the Pro Rata Shares
or the Proposed Pro Rata Shares, as the case may be.

                (b)  Proposal Notice.  In the event that the Company delivers a
Proposal Notice and SAP AG either fails to timely elect to purchase the Proposed
Pro Rata Shares pursuant to Section 11.3 hereof or elects to not purchase
Proposed Pro Rata Shares, the Company may, any time during the ninety (90) day
period following the delivery of the Proposal Notice, enter into an agreement
for the sale or issuance of such Additional Shares and, except as provided in
the following sentence, shall not be required to issue a Sale Notice pursuant to
Section 11.1 hereof with respect to such Additional Shares. If the Company does
not sell the Additional Shares described in the Proposed Notice within the
ninety (90) period, or the price for the sale of the Additional Shares is less
than that specified in the Proposal Notice and/or terms of the Proposed Sale
have changed so as to be significantly more

10

--------------------------------------------------------------------------------

favorable than those specified in the Proposal Notice, the Pro Rata Right shall
be deemed to be revived and the Company shall be obligated to either deliver a
Sale Notice or, it so elects, a Proposal Notice, to SAP AG with respect to any
Additional Shares in accordance with terms of Section 11.1 hereof.

          11.7  Pro Rata Portion.  The number of shares SAP AG shall be entitled
to purchase pursuant to the exercise of the Pro Rata Right shall be determined
as follows.

                (a) "Pro Rata Shares" shall equal a number of shares such that
the SAP Percentage Prior to the Issuance shall equal the SAP Percentage After
the Issuance. The "SAP Percentage Prior to the Issuance" shall equal the
quotient obtained by dividing (i) the number of shares of common stock
beneficially owned by SAP AG immediately prior the sale of the Additional Shares
specified in the Sale Notice by (ii) the total number of shares of common stock
outstanding immediately prior to the sale of the Additional Shares specified in
the Sale Notice and the Pro Rata Shares, and the "SAP Percentage After the
Issuance" shall equal the quotient obtained by dividing (x) the sum of (A) the
number of shares of common stock beneficially owned by SAP AG immediately prior
the sale of the Additional Shares specified in the Sale Notice and (B) the
number of Pro Rata Shares, divided by (y) sum of (X) the total number of shares
of common stock outstanding immediately following the sale of the Additional
Shares specified in the Sale Notice and (Y) the number of Pro Rata Shares.

                (b) "Proposed Pro Rata Shares" shall equal a number of shares
equal to the product obtained by multiplying (A) the number of Additional Shares
proposed to be sold by the Company set forth in the Proposal Notice by (B) the
quotient obtained by dividing (x) the number of Registrable Shares of common
stock held by SAP AG immediately prior the sale of the Additional Shares by
(y) the total number of shares of common stock outstanding prior to the sale of
the Additional Shares specified in the Proposal Notice.

          11.8  Pro Rata Right with Respect to Shares Issued Before
Closing.  Upon the Closing, the Company shall provide an Additional Share Notice
with respect to any Additional Shares issued after the date hereof and prior to
the Closing, and SAP AG shall have the right to exercise its Pro Rata Right
under this Section 11 with respect to the issuance of such Additional Shares. In
such event, the purchase price for such Additional Shares shall be equal to the
lowest of the (i) the price per Share paid by SAP under the Share Purchase
Agreement, (ii) the price and additional terms, if any, pursuant to which the
Additional Shares are sold and (iii) the Current Market Value.

          11.9  Stockholder Approval.  Nothing contained in this Section 11
shall require the Company to issue any Pro Rata Shares or Proposed Pro Rata
Shares if such issuance would require the Company to obtain stockholder approval
of the issuance pursuant to Rule 4350(i)(1)(B) or (D) of the Nasdaq National
Market Issuer Designation Requirements or under the Delaware General Corporation
Law.

    12.  Board of Directors Matters.  

          12.1  SAP AG Appointed Director.  Beginning upon the Closing and until
SAP AG Beneficially Owns less than ten percent (10%) of the outstanding Common
Stock of the Company, (the "Director End Date"), at the first meeting of the
Board of Directors of the Company following the Company's receipt of a written
request from SAP AG that the Company appoint an SAP designated person to the
Company's Board of Directors, the Company shall appoint, a mutually agreed upon
(in the exercise of the reasonable discretion of the Company and SAP AG) person
to serve as a director of the Company (the "SAP Director") to serve until such
director's successor is duly qualified and elected or his or her prior
resignation, removal or death.

          12.2  SAP AG Board Observer.  Beginning upon the Closing and until the
Director End Date, SAP AG shall be entitled to designate one executive board
member of SAP AG mutually agreeable to SAP AG and the Company (in the exercise
of their reasonable discretion) to attend each

11

--------------------------------------------------------------------------------

meeting of the Board of Directors of the Company, at SAP AG's expense, in a
non-voting observer capacity (such designee, an "SAP Observer"). Until the
earlier to occur of (i) the appointment of the SAP Director pursuant to
Section 12.1 or (ii) the Director End Date, the Company shall give to the SAP
Observer notice of all meetings of the Company's Board of Directors in the
manner provided in the Company's Amended and Restated Bylaws. In no event,
however, shall the SAP Observer attend any meeting of the Board of Directors of
the Company that is attended by the SAP Director. The Company shall have the
right in its sole discretion: (A) to exclude the SAP Observer from all or any
portion of a meeting of the Company's Board of Directors and (B) exclude SAP AG
and the SAP Observer from access to any notices, minutes, consents or other
materials provided to the directors of the Company, in each case, if the Company
reasonably believes that such exclusion is reasonably necessary (x) to preserve
the attorney-client privilege, (y) to protect confidential or proprietary
information of the Company, including without limitation the Company's trade
secrets and (z) to prevent violation of any applicable antitrust or competition
laws.

          12.3  Confidentiality.  SAP AG shall treat any confidential
information of the Company obtained through the material provided to SAP AG
pursuant to Section 12.2 hereof or from the SAP Director or SAP Observer in
accordance with a confidentiality agreement between the Company, New Commerce
One Holding and SAP AG (in a form to be mutually agreed to in good faith by the
Company and SAP AG prior to the Closing) (the "Confidentiality Agreement"). The
SAP Observer shall execute a form of confidentiality agreement (in a form to be
mutually agreed to in good faith by the Company and SAP AG prior to the Closing)
before attending any meeting of the Board of Directors.

    13.  Information Rights.  

          13.1  Financial Information.  Until such time SAP AG no longer
accounts for its investment in the Company under the equity method of accounting
(the "Equity Method Period"), the Company shall: (i) not later than eight
(8) business days after the end of a fiscal quarter, provide to SAP AG a
consolidated balance sheet, consolidated income statement and consolidated
statement of stockholders' equity for such quarter; (ii) no later than fifteen
(15) business day after the end of a fiscal year, provide to SAP AG, a
consolidated balance sheet, a consolidated income statement and a consolidated
statement of stockholders' equity for such fiscal year; and (iii) not later than
the twentieth (20th) day of each month, provide rolling forecasts of its
expected quarterly income statement results for the following four (4) quarters.

          13.2  Outstanding Shares Information.  Until the end of the Equity
Method Period, Commerce One will, within 15 business days following the end of a
fiscal quarter, inform SAP AG as to the number of shares of its outstanding
common stock as of the end of such quarter and, further, will update such
information to SAP AG at any time that the number of shares of Commerce One's
outstanding common stock increases or decreases by more than 1% from the number
most recently reported to SAP AG.

          13.3  Confidentiality of Information.  Any information provided under
this Section 13 shall be kept confidential by SAP AG pursuant to the
Confidentiality Agreement.

    14.  Miscellaneous.  

          14.1  Notices.  All notices and other communications required or
permitted hereunder shall be made in the manner and to addresses set forth in
the Share Purchase Agreement.

          14.2  Interpretation.  The words "include," "includes" and "including"
when used herein shall be deemed in each case to be followed by the words
"without limitation." The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

12

--------------------------------------------------------------------------------

          14.3  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

          14.4  Entire Agreement.  This Agreement and the documents and
instruments and other agreements among the parties hereto referenced herein:
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof; and (b) are not intended to confer upon any other person any rights or
remedies hereunder.

          14.5  Assignment.  SAP AG may transfer or assign its rights and
obligations hereunder without the consent of the Company, except those rights
and obligations set forth in Sections 11 and 12 hereof, together with any
Registrable Shares transferred or assigned in accordance with the terms of the
Standstill Agreement to any Purchaser Controlled Entity (as defined in the
Standstill Agreement), as long as such transferee or assignee of the Registrable
Shares executes and delivers a counterpart copy of this Agreement thereby
agreeing to be bound by the terms and provisions set forth herein. In addition,
any person to whom SAP transfers Registrable Shares in one or more private,
unregistered transaction(s), who beneficially owns not less than the greater of
(i) eleven million five hundred thousand (11,500,000) Registrable Shares and
(ii) twenty-five percent (25%) of the Registrable Shares (a "Transferee"), shall
be entitled, upon the exercise by SAP AG of its rights under Sections 2.1 and
2.2 hereof, to exercise the rights set forth in Section 2.2 hereof, on a pro
rata basis with SAP AG and all other Transferees (as determined by the number of
Registrable Shares requested by SAP AG and all Transferees to be included in
such registration). SAP AG shall provide to the Company, upon completion of the
transfer of Shares to a Transferee, a notice specifying (i) the date on which
such transfer was completed, (ii) the identity of the Transferee and (iii) the
number of shares transferred (the "Transfer Notice"). The rights of the
transferree set forth in this Section 14.5 are conditional upon the receipt by
the Company of the Transfer Notice. Further, the parties agree that, in the
event that the reorganization of Commerce One into a holding company structure
is consummated, that New Commerce One Holding (as the publicly-traded holding
company parent of Commerce One) shall without any further action of the parties
automatically assume all of Commerce One's rights and obligations hereunder, and
except as the context requires otherwise all references herein to Commerce One
shall be deemed to be references to New Commerce One Holding. Except as
permitted herein, any assignment of rights or delegation of duties under this
Agreement by a party without the prior written consent of the other parties,
unless such consent is expressly not required hereby, shall be void ab initio.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

          14.6  Severability.  In the event that any provision of this Agreement
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

          14.7  Certain Company Representations.  This Agreement has been duly
authorized by all necessary action by the Company, and the Company's execution,
delivery and performance of this Agreement does not violate any other agreement
or instrument to which it is currently a party. As of the date hereof, the
Company has not granted registration rights to any holder of its securities
except pursuant to this Agreement, the Existing Registration Rights Agreement
that grants registration rights to certain stockholders of the Company with
respect to 4,528,170 shares of common stock and the Automaker Registration
Rights Agreement that grants to the Automaker Holders registration rights

13

--------------------------------------------------------------------------------

with respect to 28,800,000 shares of common stock. The Company hereby agrees not
to grant or amend any registration rights that materially impair the
registration rights granted to the Stockholder hereunder.

          14.8  Attorneys' Fees.  In any action at law or suit in equity in
relation to this Agreement, the prevailing party in such action or suit shall be
entitled to receive a reasonable sum for its attorneys' fees and all other
reasonable costs and expenses incurred in such action or suit.

          14.9  Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

          14.10  Term.  Except as provided herein, including without limitation
in Sections 10, 12 and 13, and except with respect to Section 14 as it is
applicable to other Sections of this Agreement, the rights and obligations
hereunder shall terminate six (6) years from the date of this Agreement.

[The remainder of this page is intentionally left blank]

14

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

    COMMERCE ONE, INC.
 
 
By:
/s/ PETER F. PERVERE         

--------------------------------------------------------------------------------

Name: Peter F. Pervere
Title: Senior Vice President and Chief Financial Officer
 
 
NEW COMMERCE ONE HOLDING, INC.
 
 
By:
/s/ PETER F. PERVERE         

--------------------------------------------------------------------------------

Name: Peter F. Pervere
Title: Senior Vice President and Chief Financial Officer
 
 
SAP AG
 
 
By:
/s/ WERNER BRANDT         

--------------------------------------------------------------------------------

Name: Werner Brandt
Title:
 
 
By:
/s/ MICHAEL JUNGE         

--------------------------------------------------------------------------------

Name: Michael Junge
Title: General Counsel

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

--------------------------------------------------------------------------------



QuickLinks


INVESTOR RIGHTS AGREEMENT
